     Case 4:17-cr-00312-DPM Document 993 Filed 01/27/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

UNITED STATES OF AMERICA                                      PLAINTIFF

v.                     No. 4:17-cr-312-DPM-15

KATHRYN ALDRIDGE                                            DEFENDANT

                                 ORDER
     Motion to reduce sentence, Doc. 985, denied.              The Court
commends Aldridge on her good progress and encourages her to
continue redeeming her time in prison.            But Aidridge already
received any applicable benefit from the First Step Act because she
was sentenced in 2019, after it went into effect. Further, to the extent
she requests compassionate release, rehabilitation alone can't support
that request.   28 U.S.C. § 994(t).      Aidridge   must    press on and
continue serving her sentence.
     So Ordered.


                                  D.P. Marshall Jr.
                                  United States District Judge

                                     .-7 9VLVOy     -O2-1
                                        'I
